                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

UNITED STATES OF AMERICA,                          )
                                                   )
                        Plaintiff,                 )
                                                   )
v.                                                 )                 No. 3:18-CR-22-TAV-HBG
                                                   )
ALBERT DIANCE BLEVINS,                             )
                                                   )
                        Defendant.                 )


                                 MEMORANDUM AND ORDER

               This case is before the Court on the Motion of Defendant for a Continuance and for

Extensions of Pretrial Deadlines [Doc. 22], filed on October 28, 2018, and referred [Doc. 24] to

the undersigned on November 1, 2018. See 28 U.S.C. § 636(b). The parties appeared for a hearing

on the motion on November 15, 2018. Assistant United States Attorney Matthew T. Morris

appeared on behalf of the Government. Attorney Francis L. Lloyd, Jr., represented the Defendant,

who was also present.

               Defendant Blevins asks the Court to continue the January 22, 2019 trial date in this

case and to allow the filing and litigation of pretrial motions. The motion states that current counsel

was substituted and appointed [Doc. 21] on September 14, 2018. At that time, the Court set a new

motion deadline of October 29, 2018, but did not continue the trial. Defense counsel states that he

has reviewed the discovery and met twice with the Defendant. However, counsel states that he

needs additional time to investigate and prepare with regard to both pretrial motions and the trial.

Counsel notes that the Defendant faces significant penalties, if convicted, and that litigation of

search and seizure issues is necessary in this case. The motion relates that the Government does
not oppose the requested continuance of the trial or other deadlines and that counsel has consulted

with the Defendant, who waives his speedy trial rights in relation to the motion.

               At the motion hearing, Mr. Lloyd stated that he needs additional time to investigate

the case, to prepare and litigate pretrial motions, and to prepare the case for trial. He informed the

Court that this case will very likely proceed to a jury trial. He said that he cannot make adequate

preparation for pretrial proceedings or for the trial in the remaining time, even with the exercise of

due diligence. Mr. Lloyd stated that the motion practice in this case will be more significant than

in the typical case. He said that he had discussed the motion and the Defendant’s rights with

Defendant Blevins, who authorized the filing of the motion to continue.

               AUSA Morris agreed that a trial continuance is in the interest of justice and the

need for same outweighs the public’s interest in a speedy trial. He stated that this case involves a

great deal of discovery, including numerous video recordings. He stated that he has reviewed with

defense counsel, those materials that cannot be copied and provided to counsel. The parties agreed

on a new trial date of May 14, 2019.

               The Court finds the Defendant’s motion to continue the trial and to set a new

schedule for pretrial motions to be well-taken and unopposed. The Court also finds that the ends

of justice served by granting a continuance outweigh the interest of the Defendant and the public

in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court substituted counsel in this case on

September 14, 2018. The Court finds that the discovery in this case is extensive and that the parties

anticipate the litigation of a motion to suppress evidence. The Court set a new motion deadline of

January 18, 2019, and a motion hearing on February 7, 2019, at 9:30 a.m. Following that hearing,

the Court will need time, not to exceed thirty (30) days, to file a report and recommendation on

any dispositive motions. See 18 U.S.C. § 3161(h)(1)(H). The parties will then need time to file



                                                  2 
 
objections to the report, and the Chief District Judge will need time to rule on the motion in light

of the report and the objections. Following the resolution of pretrial motions, counsel will also

need time to prepare for trial. The Court finds that all of this cannot take place before the January

22 trial date or in less than six months. Accordingly, the Court finds that the failure to grant the

requested continuance would deprive defense counsel of the reasonable time necessary to prepare

effectively for trial, even taking into account counsel’s acting with due diligence. 18 U.S.C. §

3161(h)(7)(B)(iv).

               The Defendant’s motion [Doc. 22] to continue the trial and other deadlines is

GRANTED. The trial of this matter is reset to May 14, 2019. The Court also finds that all the

time between the filing of the motion to continue on October 28, 2018, and the new trial date of

May 14, 2019, is fully excludable time under the Speedy Trial Act for the reasons set forth herein.

See 18 U.S.C. § 3161(h)(1)(D), -(1)(H), & -(7)(A)-(B). With regard to other scheduling in this

case, the motion deadline is reset to January 18, 2019. Responses to motions are due on or before

February 1, 2019. The parties are to appear before the undersigned for a hearing on all pending

pretrial motions on February 7, 2019, at 9:30 a.m. A final pretrial conference before the

undersigned is scheduled for April 29, 2019, at 11:00 a.m. This date shall also be the new

deadline for concluding plea negotiations and for providing reciprocal discovery. The Court

instructs the parties that all motions in limine must be filed no later than April 29, 2019. Special

requests for jury instructions shall be submitted to the Chief District Judge no later than May 3,

2019, and shall be supported by citations to authority pursuant to Local Rule 7.4.

       Accordingly, it is ORDERED:

            (1) The Motion of Defendant for a Continuance and for Extensions of
            Pretrial Deadlines [Doc. 22] is GRANTED;




                                                 3 
 
       (2) The trial of this matter is reset to commence on May 14, 2019, at 9:00
       a.m., before the Honorable Thomas A. Varlan, Chief United States
       District Judge;

       (3) All time between the filing of the Defendant’s motion to continue on
       October 28, 2018, and the new trial date of May 14, 2019, is fully
       excludable time under the Speedy Trial Act for the reasons set forth
       herein;

       (4) The motion deadline is reset to January 18, 2019;

       (5) Responses to motions are due on or before February 1, 2019;

       (6) The Court will hold a motion hearing on all pending pretrial motions
       on February 7, 2019, at 9:30 a.m.;

       (7) The parties are to appear before the undersigned for a final pretrial
       conference on April 29, 2019, at 11:00 a.m. This date is also the deadline
       for concluding plea negotiations, for providing reciprocal discovery, and
       for filing motions in limine; and

       (8) Special requests for jury instructions shall be submitted to the Chief
       District Judge no later than May 3, 2019, and shall be supported by
       citations to authority pursuant to Local Rule 7.4.

    IT IS SO ORDERED.


                                        ENTER:


                                        United States Magistrate Judge  

 

                  
 




                                           4 
 
